DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “alike functions” in claims 1 and 12 is a relative term which renders the claims indefinite. The term “alike functions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what other functions are included in the “alike functions.”

Claims 2, 4 and 6-9 are similarly rejected by dependency on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-9, 11, 12, 14, 16, 17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts for conducting an open-ended Dutch auction. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of initiating and accepting an incoming request by a digital asset wallet to facilitate the bi-directional exchange of at least one digital asset from the plurality of digital assets by an at least one smart contract from a plurality smart contracts; communicating the incoming request of the plurality of users via a decentralized network to the at least one smart contract; determining an amount allowed by for at least one digital asset of the at least one digital asset at a time of the incoming request; calculating whether the incoming request allowance is a zero value or a non-zero value to authorize the incoming request; allowing users to transfer an actual price of the at least one digital asset from the digital asset wallet to terminate the open-ended Dutch auction when the actual price of the at least one digital asset converges with the price curve of the plurality of digital assets, wherein the actual price is calculated by dividing an amount accumulated for the at least one digital asset by total number of the plurality of digital assets at a given moment; and wherein the incoming request is anyone request selected from a withdrawal request, a deposit request and a trigger settlement request.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor, memory display and decentralized network (blockchain) technology. That is, other than reciting these generic devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations fall under the commercial and legal interaction within the “certain methods of organizing human activity” grouping (Step 2A1-Yes). 

Next, the claim is analyzed to determine if it is integrated into a practical application. The additional limitations in the claim relate to implementing the process via decentralized blockchain network using processors, memory, databases, smart contracts and displays. These components are required in order to perform basic computer functions of receiving user information, transmitting the information, analyzing information, and displaying information, which are mere extra-solution activities. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. The databases/memory perform only their basic functions of storing information, which is common to all databases. Using a smart contract in blockchain is mere extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving user information, transmitting the information, analyzing information, and displaying information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group). The disclosure also does not provide any indication that the use of smart contract in a blockchain is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002, indicate that the step of using smart contract in a decentralized blockchain network is well-understood, routine and conventional in the field (as they are here).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites similar limitations as claim 11, and is similarly rejected under the same rationale as claim 11, supra.

Claims 2 and 14 recite wherein the plurality of smart contracts is configured with plurality of digital assets and the plurality of smart contracts further comprises: an at least one auction protocol performing at least one protocol function to determine price for the plurality of digital assets; an application programming interface (API) is operably configured to perform a plurality of functions, a plurality of events log, a plurality of events, monitoring functions and a plurality of event listening functions; and wherein the at least one protocol function is selected from a plurality of protocol functions comprising  digitally exchanging the plurality of digital assets, verifying the plurality of digital assets, enforcing a negotiation for the plurality of digital assets, performing of the at least one smart contract, conditional withdrawing of the plurality of digital assets and depositing the plurality of digital assets and alike functions.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements the remote server and memory are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 11, supra.

Claims 4 and 12 recite wherein the digital asset wallet is further configured to perform: securely encrypting and storing a plurality of digital asset private keys for the plurality of users and the plurality of digital asset private keys are unique digital asset private keys; interacting with at least one auction protocol to retrieve auction information from the at least one smart contract from the plurality of smart contracts, wherein the at least one protocol function is selected from digitally exchanging the plurality of digital assets, verifying the plurality of digital assets, enforcing a negotiation for the plurality of digital assets, performing of the at least one smart contract, conditional withdrawing of the plurality of digital assets and depositing the plurality of digital assets and alike functions; providing control of the at least one digital asset stored in the plurality of digital asset private keys to at least one user; prompting the at least one auction protocol in the user device to perform an at least one auction function; the at least one auction function is selected from exchanging the plurality of digital assets, verifying the plurality of digital assets, depositing the plurality of digital assets, withdrawing of the plurality of digital assets, triggering an auction settlement and the like functs; authenticating transfer of the plurality of digital assets on the decentralized network; interpreting a plurality of user instructions to retrieve information from a smart contract event log, {XUPBCH-20001-USPT/01104671v1}28performing an application programming interface (API) call on the at least one smart contract; monitoring and listening to a plurality of smart contract events corresponding to a user interface of the digital asset wallet.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of the remove server and memory are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 11, supra.


Claims 6 and 16 recite wherein the trigger settlement request further comprises directing the open-ended Dutch auction to check an auction settlement criteria and the auction settlement criteria is anyone criteria selected from a failed price settlement criteria, a successful price settlement criteria and alike auction settlement criteria.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claims 7-8 and 19-20 recite wherein the plurality of users is selected from one or more sellers, one or more buyers, and alike users and the user device is a seller device, a buyer device and alike device; wherein the plurality of digital assets is selected from a plurality of cryptocurrencies, a plurality of digital collectibles, a plurality of digital tokens and alike digital assets and the decentralized network is a blockchain network.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.



Claims 9 and 17 recite wherein the at least one auction protocol further facilitates bonding and settling price of an arbitrary digital asset pair by: setting a target price and a price-factor for the arbitrary digital asset pair; formulating a price convergence rate of the target price and the price-factor for the arbitrary digital asset pair; setting a maximum auction duration based on a rate of a price convergence for the arbitrary digital asset pair; characterizing the price convergence of a price curve and the price curve is anyone of a buy curve and a sell curve;  {XUPBCH-20001-USPT/01 104671v129terminating the open-ended Dutch auction when the actual price of the at least one digital asset converges with the price curve of the plurality of digital assets; and transferring the at least one digital asset of the arbitrary digital asset pair is transferred to a new user; and wherein the price curve is a predetermined decay function and the predetermined decay function is anyone function selected from an algorithmic function, a square root function, a linear function, and alike function.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Response to Arguments
Applicant's arguments filed 2/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is not just for conducting an open-ended Dutch auction, but rather, it is useful and accomplishes practical application. Furthermore, Applicant asserts that the key components of the server, databases and other hardware components are used to implement the interfaces.  
Examiner respectfully disagrees. As a preliminary matter, Examiner herein incorporates the previous “Response to Argument” in the final office action dated 11/26/2021. Furthermore, as analyzed in the rejection above, these components are recited at a high level of generality. These components are used to implement the abstract idea, the claimed invention is not directed to the improvement of these components individually or as an ordered combination. 
Applicant further refers to claims 2 and 14 which include smart contract stored on a server. As analyzed above, using smart contract in a decentralized blockchain network is well-understood, routine and conventional in the field. Also, the additional elements of claims 4 and 12 also do not integrate the abstract idea into a practical application because they are conventional in blockchain technology.    
They various court cases cited by Applicant are hereby noted. However, these cases have different from the instant invention, and consequently do not apply here.
Referring to the remaining claims 3, 5, 13 and 15, these claims have been canceled. Therefore, the argument is moot.
Furthermore, the limitation of using a price decay curve that is guided by specific function to allow both buyer and seller to auction off at the same time via bi-directional exchange, is still part of an abstract idea. The price decay curve is more of a mathematical algorithm.
Claims 7-8 and 19-20 simply narrow the abstract idea but are nonetheless, abstract idea.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahajan et al (USPAP 2019/0392511) teaches a bid matching for blockchain based goods/assets systems and method (abstract, fig. 3, [0029]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691